DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 11/16/2021 have been fully considered but they are not persuasive.
Applicant argues that Ye does not explicitly teach “determining, according to the received bitstream, whether a virtual boundary is signaled at a sequence level for the set of pictures.”
In response, the examiner respectfully disagrees.  Ye teaches the positions of face boundaries (e.g., the positions of all the face boundaries inside a frame-packed picture) may be signaled. The positions of discontinuous face boundaries inside a frame-packed picture may be signaled (e.g., may only be signaled). A flag may be signaled for a face boundary (e.g., each face boundary). The flag may indicate whether the face boundary is continuous or discontinuous. Spatial candidates at face discontinuities may be identified. [0105] – [0106].
A frame-packed picture may contain M x N faces (e.g., in FIG. 2 (b), M = 3 and N = 2), ( - 1) x N vertical edges may exist between faces in the picture, and M x (A' - 1) horizontal edges may exist between faces in the picture. A total of ( - 1) x N + M x (N - 1) flags may be signaled, for example to specify whether an edge Is continuous or not, as shown in Table 1. The edges may be scanned in a specific order, e.g., from top to bottom and from left to right, Table 1 may illustrate this set of syntax elements being Sequence Parameter Set (SPS) may be used to carry this information.  [0087].
One or more of the parameters defined at the video level may be signaled (e.g.. signaled instead of and/or in addition) at the sequence and/or picture level, for example if the projection geometry and/or frame-packing is changed during the video encoding. Fixed length coding of the syntax elements may be used (e.g., instead of ue(v)). The bit length of the syntax elements may be determined by
ceii(log2(picture.sub.. width)) or ceil(log2(picture_height)).  [0100].
A frame-packing arrangement may be determined at a high level (e.g., a sequence level or picture level), Face discontinuities may be determined at the high level and may remain the same through multiple pictures. An array may be pre-calculated at a given granularity to store whether a discontinuity exists for a block. For example, if the array is defined at the block level, a face discontinuity flag may be calculated for each block and may be stored in the array. The block may be of a pre-determined size, for example 4x4. Whether a discontinuity exists during encoding/decoding for the current block may be determined.  [0103].
Also, Ye teaches for DBF, if a vertical (or horizontal) block boundary is within the proximity of a vertical (or horizontal) face discontinuity such that one or more (e.g., all) samples used in the DBF filter are not located [0015]; Deblocking of the block boundaries that are within the proximity of a face discontinuity may be skipped when one or more (e.g., all) samples used in a deblocking filter are not iocated on the same side of the face discontinuity. For example, if a vertical block boundary is within the proximity of a vertical face discontinuity such that one or more (e.g., all) samples used in the deblocking filter are not located 011 the same side of the face discontinuity, the deblocking filter may be disabled across this block boundary. If a horizontal block boundary is within the proximity of a horizontal face discontinuity such that one or more (e.g., all) samples used in the deblocking filter are not located on the same side of the face discontinuity, the deblocking filter may be disabled across this block boundary [0141].
Applicant argues that Ye does not explicitly teach “in response to the virtual boundary being signaled at the sequence level, determining a position of the virtual boundary for the set of pictures, the position being bounded by a range signaled in the received bitstream.”
In response, the examiner respectfully disagrees.  Ye teaches in examples, coordinates of the two endpoints of one or more face discontinuities (e.g., each face discontinuity) in the frame-packed picture may be signaled (e.g., signaled explicitly). Endpoints for horizontal and/or vertical discontinuities may be signaled. Endpoints for diagonal discontinuities may be signaled. Diagonal discontinuities may be used, for example, for triangular based geometries (e.g., OHF) and/or ISP). Table 2 illustrates example syntax elements at the video level. [0093].  The endpoints are considered to be the range signaled.




Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 7, 13, 14, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ye et al. (WO 2019/060443 A1).
Consider claim 7, Ye teaches an apparatus for picture processing, comprising: a memory storing a set of instructions ([0200]); and one or more processors configured to execute the set of instructions to cause the apparatus to perform: receiving a bitstream comprising a set of pictures (Face discontinuities in frame-packed picture may be identified, for example based on a face discontinuity indication signaled in a bitstream. In examples, the face discontinuity indication may include frame-packing information that identifies edges corresponding to face discontinuities. In examples, the face discontinuity indication may include an indication of whether a boundary between two faces is continuous or discontinuous. In examples, the face discontinuity indication may include an indication of the endpoint coordinates of a face discontinuity. The determination and/or signaling of face discontinuities may be performed. [0009]; FIG. 3 illustrates an example work flow tor 360-degree video processing. A 360-degree video capture may be captured using one or more cameras. For example, one or more cameras may be used to capture a 360-degree video covering a spherical space, the videos may be stitched together. For example, the ; determining, according to the received bitstream, whether a virtual boundary is signaled at a sequence level for the set of pictures (The positions of face boundaries (e.g., the positions of all the face boundaries inside a frame-packed picture) may be signaled. The positions of discontinuous face boundaries inside a frame-packed picture may be signaled (e.g., may only be signaled). A flag may be signaled for a face boundary (e.g., each face boundary). The flag may indicate whether the face boundary is continuous or discontinuous. Spatial candidates at face discontinuities may be identified. [0105] – [0106]; see also [0087], [0100], and [0103]); in response to the virtual boundary being signaled at the sequence level, determining a position of the virtual boundary for the set of pictures, the position being bounded by a range signaled in the received bitstream (In examples, coordinates of the two endpoints of one or more face discontinuities (e.g., each face discontinuity) in the frame-packed picture may be signaled (e.g., signaled explicitly). Endpoints for horizontal and/or vertical discontinuities may be signaled. Endpoints for diagonal discontinuities may be signaled. ; and disabling in-loop filtering operations across the virtual boundary (For DBF, if a vertical (or horizontal) block boundary is within the proximity of a vertical (or horizontal) face discontinuity such that one or more (e.g., all) samples used in the DBF filter are not located [0015]; Deblocking of the block boundaries that are within the proximity of a face discontinuity may be skipped when one or more (e.g., all) samples used in a deblocking filter are not iocated on the same side of the face discontinuity. For example, if a vertical block boundary is within the proximity of a vertical face discontinuity such that one or more (e.g., all) samples used in the deblocking filter are not located 011 the same side of the face discontinuity, the deblocking filter may be disabled across this block boundary. if a horizontal block boundary is within the proximity of a horizontal face discontinuity such that one or more (e.g., all) samples used in the deblocking filter are not located on the same side of the face discontinuity, the deblocking filter may be disabled across this block boundary [0141]).
Consider claim 13, Ye teaches the one or more processors configured to execute the set of instructions to cause the apparatus to further perform: in response to the virtual boundary having not been signaled at the sequence level, determining whether the virtual boundary is signaled at a picture level for one or more pictures in the set (One or more of the parameters defined at the video level may be signaled (e.g., signaled instead of and/or in addition) at the sequence and/or picture level, for example if the projection geometry and/or frame-packing is changed during the video encoding. Fixed length coding of the syntax elements may be used , in response to the virtual boundary being signaled at the picture level for the one or more pictures in the set, determining a position of the virtual boundary for the one or more pictures (In examples, coordinates of the two endpoints of one or more face discontinuities (e.g., each face discontinuity) in the frame-packed picture may be signaled (e.g., signaled explicitly). Endpoints for horizontal and/or vertical discontinuities may be signaled. Endpoints for diagonal discontinuities may be signaled. Diagonal discontinuities may be used, for example, for triangular based geometries (e.g., OHF) and/or ISP). Table 2 illustrates example syntax elements at the video level. [0093]).
Consider claim 1, claim 1 recites the same limitations as claim 7.  Therefore, it is rejected for the same reasons.
Consider claim 14, claim 14 recites the same limitations as claim 7.  Therefore, it is rejected for the same reasons.
Consider claim 20, claim 20 recites the same limitations as claim 13.  Therefore, it is rejected for the same reasons.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2, 8, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ye et al. (WO 2019/060443 A1) in view of He et al. (US 2019/0215532 A1).
Consider claim 8, Ye teaches all the limitations in claim 7 but does not explicitly teach the range by which the position is bounded comprises at least one of a vertical range or a horizontal range, the vertical range is less than or equal to a maximum width allowed for the set of pictures, the maximum width being signaled in the received stream, and the horizontal range is less than or equal to a maximum height allowed for the set of pictures, the maximum height being signaled in the received bitstream.
He teaches the range by which the position is bounded comprises at least one of a vertical range or a horizontal range, the vertical range is less than or equal to a maximum width allowed for the set of pictures, the maximum width being signaled in the received stream, and the horizontal range is less than or equal to a maximum height allowed for the set of pictures, the maximum height being signaled in the received bitstream (A lookup table storing corresponding sample position information may be used. The lookup table may store corresponding sample position information for each padded position of each face. One or more restrictions for a size of padded region may be defined. For example, a maximum size and/or restrictions for a size of the padding region may be defined to reduce the requirements for a size of LUT used for geometry padding. One or more restrictions for a size (e.g., the maximum size) of padded region may be defined depending on the picture size, which may be in profile/level definition to reduce the implementation resource requirement. For example, a video with a larger picture size may use a larger padded region size. The padded region size may be signaled at sequence level, such as sequence parameter set (SPS), picture parameter set (PPS), and/or the like.  [0144]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the known technique of implementing a restriction for a size because such incorporation would reduce implementation resource requirement.  [0144].
Consider claim 2, claim 2 recites the same limitations as claim 8.  Therefore, it is rejected for the same reasons.
Consider claim 15, claim 15 recites the same limitations as claim 8.  Therefore, it is rejected for the same reasons.

Claims 3, 4, 9, 10, 16, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ye et al. (WO 2019/060443 A1) in view of Seregin et al. (US 2014/0362910 A1) .
Consider claim 9, Ye teaches all the limitations in claim 7 and determining, according to the received bitstream, whether the virtual boundary is signaled at the sequence level comprises: in response to the reference resampling being enabled for the set of pictures, determining that the virtual boundary is not signaled at the sequence level (the parameter face_discontinuity_param_present_flag may specify whether one or more of the syntax elements num_face_rows, num_face_columns, and face_discontinuity_flag [i] are present. When the parameter face_discontinuity_param_present_flag is not present in the bitstream, the value of the parameter may be inferred to be a vaiue that indicates that the face discontinuity parameters are absent (e.g., 0). [0088]) but does not explicitly teach determining, according to the received bitstream, whether reference resampling is enabled for the set of pictures.
Seregin teaches determining, according to the received bitstream, whether reference resampling is enabled for the set of pictures (The resampling unit 90 may be configured to receive a picture or frame (or picture information associated with the picture) from the decoded picture buffer 114 of the lower layer encoder ( e.g., the video encoder 20A) and to up sample the picture (or the received picture information). This upsampled picture may then be provided to the mode select unit 40 of a higher layer encoder ( e.g., the video encoder 20B) configured to encode a picture in the same  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the known technique of determining whether reference resampling is enabled for the set of pictures because such incorporation would allow the system to adjust size/resolution based on the bandwidth available while saving computational resources.  [0083] – [0085].
Consider claim 10, Ye teaches the one or more processors configured to execute the set of instructions to cause the apparatus to further perform: in response to the reference resampling being enabled for the set of pictures, determining that wrap-around motion compensation is disabled for the set of pictures (a frame-packed neighbor block may be used to predict the current bock in 360-degree video coding when (e.g., only when) the frame-packed neighbor block is the spherical neighbor block of the current block.  For the example depicted in Fig. 18(a)-(b), block B may be a frame-packed and spherical neighbor with respect to block A, 
Consider claim 3, claim 3 recites the same limitations as claim 9.  Therefore, it is rejected for the same reasons.
Consider claim 16, claim 16 recites the same limitations as claim 9.  Therefore, it is rejected for the same reasons.
Consider claim 4, claim 4 recites the same limitations as claim 10.  Therefore, it is rejected for the same reasons.
Consider claim 17, claim 17 recites the same limitations as claim 10.  Therefore, it is rejected for the same reasons.

Claims 5, 6, 11, 12, 18, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ye et al. (WO 2019/060443 A1) in view of Liu et al. (US 2017/0310961 A1).
Consider claim 11, Ye teaches all the limitations in claim 7 and determining, according to the received bitstream, whether the virtual boundary is signaled at the sequence level comprises: in response to the resolution of the first picture being allowed to be changed, determining that the virtual boundary is not signaled at the sequence level (the parameter face_discontinuity_param_present_flag may specify whether one or more of the syntax elements num_face_rows, num_face_columns, and face_discontinuity_flag [i] are present. When the parameter face_discontinuity_param_present_flag is not present in the bitstream, the value of the 
Liu teaches determining, according to the received bitstream, whether a resolution of a first picture in the set of pictures is allowed to be changed (a single resolution is determined for both the MV s and the BV s of the IntraBC coded blocks and the Inter prediction coded blocks in a same slice according to a resolution indicator and a resolution control indicator, where the resolution control indicator specifies fixed resolution or adaptive resolution, and the resolution indicator specifies whether to use the integer resolution or the fractional-pel resolution for the MVs when the resolution control indicator specifies the adaptive resolution. The resolution indicator may correspond to a first syntax element, use_integer_mv flag and the resolution control indicator may correspond to a second syntax element, motion_vector_resolution_control_idc. For example, the single resolution is always determined as the integer resolution if a current picture is an only reference picture for the slice. In one example, the resolution indicator is set to specify to use the integer resolution. Alternatively, the signaling of the resolution indicator is skip if the current picture is the only reference picture for the slice   [0048]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the known technique of determining whether a resolution of a first picture in the set of pictures is allowed to be 
Consider claim 12, Ye teaches the one or more processors configured to execute the set of instructions to cause the apparatus to further perform: in response to the resolution of the first picture being allowed to be changed, determining that wrap-around motion compensation is disabled for the set of pictures (a frame-packed neighbor block may be used to predict the current bock in 360-degree video coding when (e.g., only when) the frame-packed neighbor block is the spherical neighbor block of the current block.  For the example depicted in Fig. 18(a)-(b), block B may be a frame-packed and spherical neighbor with respect to block A, whereas blocks C and D may be frame-packed neighbors to block A, but not spherical neighbors of block A.  Inferring information across face discontinuities may be disabled. [0081]).
Consider claim 5, claim 5 recites the same limitations as claim 11.  Therefore, it is rejected for the same reasons.
Consider claim 18, claim 18 recites the same limitations as claim 11.  Therefore, it is rejected for the same reasons.
Consider claim 6, claim 6 recites the same limitations as claim 12.  Therefore, it is rejected for the same reasons.
Consider claim 19, claim 19 recites the same limitations as claim 12.  Therefore, it is rejected for the same reasons.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAT CHI CHIO whose telephone number is (571)272-9563. The examiner can normally be reached Monday-Thursday 10am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAMIE J ATALA can be reached on 571-272-7384. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/TAT C CHIO/           Primary Examiner, Art Unit 2486